             Case 2:18-cv-02216-DDC-ADM Document 74 Filed 07/09/19 Page 1 of 2

                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF KANSAS


                                                    )
Sara Loretta Cook
                                                    )
                              Plaintiff(s),         ) CIVIL ACTION
                                                    ) CASE NO.               2:18-cv-02216
v.                                                  )
                                                    )
Corizon Health, Inc., et al                         )
                              Defendant(s).         )



                                      ADR REPORT

TYPE OF ADR:                  Mediation       9✔
                                                       Other:__________________       9
Name of Mediator or other Neutral:            Jerry Palmer

ADR Session Held (date): 7/8/19

Additional Session(s) Held, if any (date): n/a


Results of Referral to ADR:

     Case settled before ADR                   Case did not settle

 ✔   Case settled at ADR session               Case settled in part


Mediation Fees (answer only if private mediator used): approx: $4,000
Did neutral serve pro bono? Yes 9 or No 9   ✔
                                              .

Did neutral serve for a reduced fee? Yes 9 or No             9.
                                                             ✔




Status of litigation when ADR occurred–please check one:
TRO 9                pre-discovery 9       partial discovery 9
                                                             ✔
                                                                                discovery complete 9
pending dispositive motion 9             After dispositive motion ruling 9      other 9



Length of ADR session: 5 hours



      2/14
             Case 2:18-cv-02216-DDC-ADM Document 74 Filed 07/09/19 Page 2 of 2
              7/9/19                                           /s/ David M. Tyrrell
Dated:
                                                               Attorney Signature

(ATTENTION: This form is to be FILED by defense counsel within fourteen days of the
conclusion or cancellation of the ADR session. This form must be completed and returned even
if the ADR session was not held. Additional forms may be retrieved from the Court's website
at http://ksd.uscourts.gov/index.php/forms/?open=AttorneyForms).


                                         THIS FORM IS FILED
         No information other than that specifically requested should be included on this form.




     2/14
